DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the first species of machining device {shown in at least Figures 3-5, for example, in which the 5-degree of freedom full parallel module includes, among other things shown in Figures 3-5, for the driving thereof, motors (such as 314, 334) having rotational output (noting the use of screw-nut pairs of the five “chains” 31, 32, 33, 34, and 35, including, for example, feed screws 315, 335, as disclosed in at least the paragraph spanning pages 5-6, as well as page 6 as a whole, of the specification as submitted 6/8/2020)} in the reply filed on May 9, 2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.
Response to Amendment
The preliminary amendment filed June 18, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the express incorporation by reference of PCT/CN2018/116117 and of Chinese patent application 201810448274.5. 
Applicant is required to cancel the new matter in the reply to this Office Action.
In particular, note that the preliminary amendment to the specification was filed June 18, 2020, and that since the present application is merely a stage of the PCT (i.e., the national stage of the PCT), the filing date of the present application is the filling date of the PCT application, which is November 19, 2018, which is prior to the amendment of June 18, 2020.  (See, for example, MPEP section 1893.03(b), which states:
An international application designating the U.S. has two stages (international and national) with the filing date being the same in both stages.  Often the date of entry into the national stage is confused with the filing date.  It should be borne in mind that the filing date of the international stage application is also the filing date for the national stage application.

To add an express incorporation by reference statement after the original filing date constitutes new matter.
See MPEP section 608.01 (p), which teaches the following:
As a safeguard against the omission of a portion of a prior application for which priority is claimed under 35 U.S.C. 119(a)-(d) or (f), or for which benefit is claimed under 35 U.S.C. 119(e) or 120, applicant may include a statement at the time of filing of the later application incorporating by reference the prior application.  See MPEP § 201.06(c) and § 211 et seq. where domestic benefit is claimed.  See MPEP §§ 213-216 where foreign priority is claimed.  See MPEP §217 regarding 37 CFR 1.57(b).  The inclusion of such an incorporation by reference statement in the later-filed application will permit applicant to include subject matter from the prior application into the later-filed application without the subject matter being considered as new matter.  For the incorporation by reference to be effective as a proper safeguard, the incorporation by reference statement must be filed at the time of filing of the later-filed application.  An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)).

Priority/ADS
It is noted that a “Notice of Acceptance of Application Under 35 USC 371 and 37 CFR 1.495” was mailed on November 13, 2020 in the present application, and the present application is accordingly being treated as being the national stage of the PCT (PCT/CN2018/116117), rather than claiming priority thereto.  That being said, the Application Data Sheet filed June 18, 2020 indicates that the present application is claiming priority under 35 USC 119(b) and 37 CFR 1.55 to that same PCT (PCT/CN2018/116117), rather than indicating (in the section of the ADS under the heading “Domestic Benefit/National Stage Information”) that the present application is a national stage of the PCT.  In accordance with MPEP section 1893.03(a), where applicant’s initial submission under 35 USC 371 contains conflicting instructions as to whether the filing is under 35 USC 111(a) (which would be the case if Applicant was claiming foreign priority under 35 USC 119(b) to the prior PCT application) vs 35 USC 371, the application will be treated (in accordance with 37 CFR 1.495(g), as amended on September 16, 2012) to be a national stage submission under 35 USC 371.  
Thus, the present application is being treated as a national stage submission under 35 USC 371.  However, Applicant should provide a corrected ADS that accurately reflects that the present application is a national stage (under 35 USC 371) of the aforementioned Chinese PCT, rather than claiming foreign priority under 35 USC 119(b) to the aforementioned Chinese PCT.
Drawings
As a side note, it is noted that in the event that Applicant intends to use both the reference character 11 (eleven) and the reference character II (the roman numeral two), then Applicant may wish to consider instead changing one of these reference characters to something more visually different from one another so as to avoid potential confusion, both in the specification and in the drawings.  That being said, it is noted that it appears that Figure 1 includes the reference character II, that Figure 2 includes both reference character 11 and reference character II, and that Figure 6 includes the reference character II.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “II” (i.e., roman numeral two) has been used to designate both the structure in Figures 1 and 6, and a different structure in Figure 2 (noting that II in Figure 2 references a circular element, and II in Figures 1 and 6 indicate a different element).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because it appears that reference characters "I" (i.e., the letter alphabetically following the letter H) and "11" (eleven) have both been used to designate the same structure (see I in Figures 1 and 6; see 11 in Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because it appears that the lead line from the reference characters 34 and 35 in Figure 3 point to portions (labeled as F1, F2, respectively, in the annotated reproduction of Figure 3 below) of portable frame 36, rather than to the fourth “chain” 34 and the fifth “chain” 35, as described on at least page 4, line 29, page 5, line 30, page 6, lines 2-3 and 34, and page 7, line 24, for example.  Similarly, the drawings are objected to because it does not appear that the lead line from the reference character 31 in Figure 3 points to the first “chain” as indicated in the specification (see at least page 4, line 23, page 5, lines 29, 32, and 34, page 6, lines 7, 13, and 27, for example; see also Figures 3-5, particularly noting the labeled third “chain” 33 and the labeled second “chain” 32, and see Figure 4 which is described on page 4, lines 14-15, as being an exploded structural view of the first chain, a portable frame and a spindle of a portable 5-DOF full parallel module).  In contrast, it appears that the lead line from the reference character 31 in Figure 3 points to a rounded portion (similar in structure to 311 of Figure 4) of the portable frame structure 36, rather than to any first “chain”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
[AltContent: textbox (F2)][AltContent: textbox (F1)]
[AltContent: connector][AltContent: connector]


    PNG
    media_image1.png
    522
    586
    media_image1.png
    Greyscale


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
all of the “screw-nut pairs” recited in claim 3;
all of the revolute joints recited in claim 3;
the revolute joints of claim 4;
the “nut” of claim 5, line 1;
the “revolute joint” of claim 5, last line;
the motor re the second, third, fourth, and fifth chains re claims 6 and 7;
any and all revolute joints recited in claims 6 and 7;
any Hooke’s joint(s) and revolute joint(s) recited in claim 7;
any and all screws and nuts and screw-nut pairs recited in claim 7;
the cylindrical kinematic pair(s) re the second, third, fourth, and fifth chains as recited in claim 7;
the “hoisting” of claim 9;
the “sliding table” of claim 9 (particularly to the extent such is additional to the sliding table of claim 1).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):

(a)     The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

(b)     The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth. 

(c)     In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71 because it does not clearly describe the invention in the manner required by 37 CFR 1.71.  
For example, at least page 5, lines 8-10 indicate that the overhead machining device includes “a sliding table I for moving the machine tool to the positions of the components”.  Page 4, line 21, also references the “sliding table” as element I.  Furthermore, page 4, lines 10-11, indicates that Figure 2 is a “schematic structural diagram of a sliding table and a CNC rotary table according to an embodiment of the present invention”.  Page 5, lines 15-17, states “[T]he parallel module of the overhead machining device flexibly moves, and can machine large and complex components after mounted on the sliding table” (though some verbiage appears to be missing from this sentence such that it is unclear from this teaching what element(s) is/are “mounted on the sliding table”, i.e., the workpiece(s) vs. the parallel module, the overhead machining device, etc.).  Page 5, lines 22-225 go on to state “[F]urther, as shown in FIG. 2, in one embodiment of the present invention, the sliding table I comprises a sliding table base 11, a guide rail 12 and a T-shaped slot platform 13”, and “[T]he portable 5-DOF parallel module III is mounted on the sliding table I such that it can increase the movement stroke of the machine tool and achieve the machining of the large components”.  
Attention is particularly directed to Figures 1-2 and 6, Figures 1-2 of which have been reproduced hereinbelow.

    PNG
    media_image2.png
    374
    655
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    452
    639
    media_image3.png
    Greyscale


	Note that the specification teaches that element I (i.e., the so-called “sliding table”) comprises the combination of base 11, the guide rail 12, and the T-shaped slot platform 13 (page 5, lines 22-23, for example), and that the 5-DOF parallel module III is mounted on the so-called “sliding table” I (page 5, lines 23-25, for example).  However, firstly, it is unclear how or in what regard the so-called “sliding” table I (i.e., 11+12+13 in Figure 2) is to be considered to perform the function of “moving the machine tool”, as disclosed in, for example, page 5, lines 9-10, or how or in what regard the portable parallel module III is to be considered to be able to move to the position of a mounted component through/via a so-called “sliding” table I (i.e., 11+12+13 in Fig. 2) as disclosed in, for example, page 3, lines 30-32.  It is noted that there does not appear to be any driving structure disclosed as part of I that would be capable of causing such movement of the portable parallel module III (or the machining tool attached to the tool spindle 37 thereof).  
	Additionally, it is noted that element I is termed a “sliding” table.  However, it is unclear how or in what regard the “table” I (i.e., 11+12+13 re Figure 2) is to be considered to, itself, and as a whole, perform the recited/disclosed function of “sliding”, noting that it does not appear that I as a whole (which I includes 11+12+13 as disclosed) “slides” nor has any structure or configuration that would enable I to slide.  
Additionally, it is noted that the specification references revolute joints that are “mutually vertical”.  However, it is unclear as disclosed what is meant by the term “mutually vertical”, and it is unclear what configuration(s) such (“mutually vertical”) is intended to include vs. exclude.  See, for example, page 5, lines 32-33 and 35; page 6, line 1; page 6, line 9; page 6, line 29; page 7, line 1; page 7, line 5; and page 7, line 26; page 2, line 35; page 3, line 4; page 3, line 5; page 3, lines 9-10; page 3, line 19; and page 3, line 26.  
Additionally, there are several locations in the specification that mention rotation of the screw about the corresponding nut axis (see, for example, page 3, lines 1-3 and 24-25, page 6, line 11, and page 7, lines 15-16, for example), despite the specification teaching that the nut is fixedly connected to its corresponding motor in order to rotate (so as to cause the translation of the screw relative to the nut).  This is unclear.  As best understood, the nuts each rotate about their respective nut axis so as to cause the corresponding screw (such as screw335 of Figure 5) to translate relative to the corresponding nut.  It does not appear that the screw rotates about the nut axis.  Note, for example, that at least page 6, lines 9-10 and 29-30 teaches that the nut of the first screw-nut pair if “fixedly connected with the first motor”.  Similar teachings are provided on page 7, lines 1-2 re the nut of the second screw-nut pair and the second motor.  Furthermore, page 7, lines 14-15 explicitly teaches that the rotor, i.e., a part that rotates, of the third motor 334 is fixedly connected with the nut of the third screw-nut pair.  Page 6, lines 2-3, indicates that the structures of the third 33, fourth 34, and fifth 35 chain are the same as that of the second chain 32.  All that being said, thus, the motors of the various chains rotate the corresponding nut so as to cause the linear translation of the corresponding screw relative thereto.  That said, it is unclear how the device would operate to linearly translate the screws if both the nuts and the screws were rotated about the nut axes.  
Comment on the Manner of Making Amendments
It is noted that in the amendment filed May 9, 2022, claim 1 was listed as being an “original” claim, and did not show any markings to indicate the changes from the immediately preceding version of the claim.  However, it is noted that such is not accurate, given that as compared to the previous version of claim 1 (submitted in the preliminary amendment filed 6/18/2020), the version of claim 1 submitted 5/9/2022 contains changes, and in particular, the text “to convert between vertical and horizontal machining modes” was deleted in the 5/9/2022 amendment.  Care should be taken in future amendments to show the markings to illustrate the changes (and to provide accurate status indicators for the claims), in accordance with 37 CFR 1.121 (particularly 37 CFR 1.121(c)).
Claim Objections
Claim 7 is objected to because of the following informalities:  it appears that –of—should be inserted between “motor” and “each” in line 5.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, the claim recites an “overhead” machining device.  However, it is unclear as claimed whether the term “overhead” intends to indicate that the machining device is itself above/overhead something else (such as the workpiece), or whether the term “overhead” is instead intended to indicate that the machining device is configured to somehow be capable of machining things that are “overhead” with respect to a tool bit or the like of the machining device.  Thus, it is unclear what effect the term “overhead” is intended to have on the claims, and it is unclear what configurations are considered to meet the limitation “overhead machining device” vs. what configurations are excluded by this limitation, and it is also unclear what capabilities the term “overhead” intends to require the machining device to have (e.g., must a given machining device be capable of machining things that are “overhead” the machining device in order to meet the limitation?).  The same issue additionally exists in each of claims 2-9, the respective first lines thereof.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “sliding table” in claim 1 is (apparently) used by the claim to mean “a structure that does not itself slide, but that somehow moves a machine tool to a position of a component,” while the accepted meaning is “a table that slides.” The term is indefinite because the specification does not clearly redefine the term.  It is furthermore unclear as claimed whether the limitation “a sliding table to move a machine tool to a position of a component” is intended to require any sort of table element that slides, or is merely intended to require a base of some sort, or perhaps merely a drive of some sort, that causes a machine tool to move “to a position of a component”, and it is further unclear what effect the term “sliding” is intended to have on the claim, given that a drive itself (i.e., an element that causes movement) would not appear to slide, nor would the “sliding table” element I (i.e., elements 11+12+13).  Furthermore, it is noted that the claim does not recite that the 5-DOF module “slides” in any way.
In claim 1, the claim recites “a portable 5-degree of freedom (5-DOF) full parallel module”.  However, it is unclear as claimed what is meant by “full parallel module”, i.e., it is unclear as claimed what effect the term “full” is intended to have on the claim, in that it is unclear what configuration(s) of module constitute a 5-DOF module that is “full” parallel, as compared to a 5-DOF module that is a parallel module that is not “full” parallel.  It is noted that this term appears multiple times in the claims (see at least claim 1, lines 4 and 5; claim 2, lines 1-2; claim 8, line 2; claim 9, lines 1-2; claim 9, line 3, for example).  
In claim 1, last two lines, the claim recites “the portable 5-DOF full parallel module comprising a first swing angle range”.  However, it is unclear how or in what regard a 5-DOF full parallel module, i.e., a tangible object, is to be considered to “comprise” an angle range (as opposed to the some element or elements of the 5-DOF module being configured to perform some sort of swinging function).
In claim 2, the claim recites “five chains to connect the portable frame to the spindle to achieve five-axis motion”.  However, it is unclear as claimed whether such is intended to literally require five “chains”, i.e., each comprising a series of articulated serially-connected loops or links, or whether such is instead intended to require five kinematic chains.  In the event that the latter is intended, Examiner suggests inserting the term “kinematic” prior to any occurrence in the claim of the term “chain” or “chains” to enhance clarity.  (See also, for example, at least claim 3, which recites a “first chain”, “a second chain, a third chain, a fourth chain, and a fifth chain”, as well claim 4, which references “the first chain”; claim 6, which references “the second, third, fourth, and fifth chains”; and claim 7, which references “the second, third, fourth, and fifth chains”).  
In claim 3, the claim recites “a first chain”, as well as “a second chain, a third chain, a fourth chain, and a fifth chain”.  However, depends from claim 2, which already previously recited “five chains”.  That being said, it is unclear as set forth in claim 3 whether the recited first through fifth chains are intended to be the previously-recited five chains, or whether the recited first through fifth chains of claim 3 are instead intended to be in addition to the previously-recited five chains (for a total of ten chains).  
	In claim 3, lines 2 and 7, the claim references revolute joints that are “mutually vertical”.  Furthermore, claim 3, in each of lines 7 and 8, recites “two mutually vertical revolute joints”, as does claim 4, line 3; claim 6, lines 3-4; claim 7, line 3.  However, it is unclear as claimed what is meant by this term, and it is particularly unclear what configuration(s) the term “mutually vertical” is intended to include vs. what configuration(s) the term “mutually vertical” is intended to exclude.  
	In claim 3, line 4, it is unclear as claimed whether “a rotational degree of freedom” is intended to be a subset of the previously-recited “5-degree of freedom…”, or whether such rotational degree of freedom is instead intended to be in addition to the previously-recited 5 degrees of freedom.  A similar issue exists re the recited “translational DOF” set forth in claim 3, line 5, the recited “rotational DOF” in claim 3, line 9, and the recited “translational DOF” set forth in claim 3, lines 9-10.  Furthermore, it is unclear how many input-driven screw-nut pairs and how many rotational DOF and how many translational DOF are being recited in claim 3, lines 8-10, i.e., each chain has their own respective one of these elements, vs. one common one of each of these elements that is shared by all of the chains, which further confuses things as to how many DOF (and which DOF) are being referenced.
	In claim 3, lines 6-8, the claim recites “each chain connected to the portable frame through two mutually vertical revolute joints and to the spindle through two mutually revolute joints”.  Additionally claim 3, lines 8-10, recites “each chain comprising an input-driven screw-nut pair to achieve a rotational DOF around a nut axis and a translational DOF along the second, third, fourth, or fifth chain, respectively”.  However, it is noted that given that claim 2 previously recited “five chains”, and claim 3 (separately) previously recited a “first chain”, a “second chain, a third chain, a fourth chain, and a fifth chain”, it is unclear how many and which chains are intended to be referenced via the limitation “each chain” in claim 3, line 6, and in claim 3, line 8.  In the event that such was intended to only reference the second, third, fourth, and fifth chains, the claim should be amended to reflect such intent.  
Additionally claim 3, lines 8-10, recites “each chain comprising an input-driven screw-nut pair to achieve a rotational DOF around a nut axis and a translational DOF along the second, third, fourth or fifth chain, respectively”.  However, it is unclear as claimed whether “along the second, third, fourth, or fifth chain…” is intended to only go with “a translational DOF”, or whether such is also intended to go with “a rotational DOF around a nut axis”.  Additionally, it is unclear as claimed what effect the term “respectively” is intended to have on this limitation, given the way the limitation is phrased.  
	In claim 3, lines 8-10, recites “each chain comprising an input-driven screw-nut pair to achieve a rotational DOF around a nut axis and a translational DOF along the second, third, fourth, or fifth chain, respectively”.  Noting the use of the term “or”, it is unclear as claimed whether or not an input-driven screw-nut pair to achieve a translational DOF along any one of the second, third, fourth, or fifth chain, would be sufficient to meet the claim language (as long as a rotational DOF was achieved around a nut axis).
	In claim 4, the claim recites that the first chain further comprises “a first motor comprising a first end connected to the portable frame through two mutually vertical revolute joints”.  However, noting that claim 4 depends from claim 3, and claim 3 already previously recited “a first chain connected to the portable frame through two mutually vertical revolute joints”, it is unclear as set forth in claim 4 whether the recited revolute joints of claim 4 are intended to be the same as, or additional to, the revolute joints of claim 3, lines 2-3.   
	In claim 5, line 1, the term “nut” lacks a modifying article, rendering it unclear what nut is intended to be referenced.
	In claim 5, “the rotational DOF around the nut axis” lacks sufficient antecedent basis in the claim, noting that plural “rotational DOF around the nut axis” were previously recited (in claim 3).  
	In claim 5, last two lines, the claim recites “wherein the screw of the first screw-nut pair is connected to the spindle via a revolute joint”.  However, it is unclear as set forth in this claim limitation whether “a revolute joint” is intended to be the same as, or additional to, the “one second revolute joint” recited in claim 3, line 3 (in the limitation “a first chain connected to the portable frame through two mutually vertical first revolute joints and to the spindle through one second revolute joint”).  
	In claim 6, the claim recites “wherein each of the second, third, fourth, and fifth chains further comprise a motor, and wherein each motor comprises a first end connected to the portable frame through two mutually vertical revolute joints”.  Firstly, it is unclear as claimed how many motors are intended to be required by claim 6, i.e., one (shared by the second through fifth chains) vs. four (a respective motor for each of the second through fifth chains).  Likewise, it is unclear how many revolute joints are intended to be recited in claim 6, i.e., two total, shared by the second through fifth chains, or a respective two joints per chain (for a total of eight).  Furthermore, given that claim 6 depends from claim 3, and claim 3 already recites “for a second chain, a third chain, a fourth chain, and a fifth chain, each chain connected to the portable frame through two mutually vertical revolute joints…”, it is unclear as recited in claim 6 whether the revolute joints connecting the motor to the portable frame are intended to be the same as, or additional to, the revolute joints from the aforementioned limitation of claim 3.  
	In claim 7, the claim recites “wherein each screw of each screw-nut pair of the second, third, fourth, and fifth chains is connected with the spindle through two mutually vertical revolute joints of a Hooke’s joint”.  However, claim 7 depends from claim 6, and claim 6 depends from claim 3, and claim 3 recites “for a second chain, a third chain, a fourth chain, and a fifth chain, each chain is connected to the portable frame through two mutually vertical revolute joints and to the spindle through two mutually vertical revolute joints”.  That said, it is unclear as claimed whether the “two mutually revolute joints” (of a Hooke’s joint) through which each screw re the second, third, fourth, and fifth chains is connected to the spindle, as recited in claim 7, are the same as, or are instead additional to, the “two mutually vertical revolute joints” that connect “each chain” to the spindle as recited in the aforementioned limitation in claim 3.  
In claim 7, the claim recites “wherein each screw of each screw-nut pair of the second, third, fourth, and fifth chains is connected with the spindle through two mutually vertical revolute joints of a Hooke’s joint”.  However, it is unclear as set forth in the claim how many sets of “two mutually vertical revolute joints” and Hooke’s joints are being recited in claim 7, i.e., two revolute joints/one Hooke’s joint that are/is shared, collectively, by each/all of the screws re the second through fifth chains, vs. a respective two revolute joints/a respective one Hooke’s joint per screw re each of the second through fifth chains.
In claim 7, last line, it is unclear as set forth in the claim what effect “respectively” is intended to have on the claim, i.e., each nut is fixedly connected to a respective motor of each of the second, third, fourth, and fifth chains?  Each nut forms a respective cylindrical kinematic pair?  Each cylindrical kinematic pair achieves a respective rotational DOF of the respective screw of each of the second, third, fourth, and fifth chains?  Something else?  
In claim 7, it is unclear what configurations are to be considered to constitute a “cylindrical kinematic pair”, i.e., if the screw-nut pair is present, and there is a rotational DOF of the nut and the translational DOF of the nut, it is unclear whether such meets the limitation, or whether there is some further structural limitation intended to be required, particularly regarding a cylindrical shape or the like.
In claim 7, last two lines, the limitations “the rotational DOF”, “the screw”, “the nut axis”, and “the translational DOF” lack sufficient clear antecedent basis in the claim, particularly in the event that it was Applicant’s intent to have previously recited plural ones of each of these elements.  Additionally, it is noted that no “rotational DOF of the screw” was previously recited at all, noting that claim 3 merely recited a rotational DOF “around a nut axis”, and did not specify any rotational DOF that is specifically “of the screw”.  
In claim 7, last three lines, it is unclear as set forth in the claim how many cylindrical kinematic pairs are intended to be required, i.e., one per chain of the second through fifth chains, or one shared by each of the second through fifth chains.
In claim 8, the limitation “the conversion between vertical and horizontal machining modes” lacks sufficient antecedent basis in the claim.  Additionally, it is unclear as set forth in the claim what elements or axes or other frame(s) of reference must be vertical or horizontal for a given mode to be considered a “vertical machining mode” or a “horizontal machining mode”, respectively.  Additionally/alternatively, it is unclear what action(s) must be configured to be capable of occurring in order for a given mode to be considered a “vertical machining mode” or a “horizontal machining mode”.  
	In claim 9, the claim recites “wherein the 5-DOF full parallel module is movable via a sliding table or by hoisting”.  It is unclear as claimed (via the use of the indefinite article “a”) whether “a sliding table” is intended to be the same as, or additional to, the “sliding table” previously recited in claim 1.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a sliding table to move a machine tool to a position of a component”.  Attention is directed to the above objection to the specification under 37 CFR 1.71 for a detailed discussion re the lack of clarity in the disclosure re this limitation, such that the specification does not describe the claimed subject matter in a manner so as to demonstrate possession thereof, again noting that I (which includes 11+12+13 as disclosed) does not appear to itself have or be disclosed as including any drive arrangement for performing the claimed function of “moving a machine tool to a position of a component”, nor does I (which includes 11+12+13) itself appear to move.  
Additionally, in claim 3, the claim recites “a first chain”, as well as “a second chain, a third chain, a fourth chain, and a fifth chain”.  However, depends from claim 2, which already previously recited “five chains”.  That being said, as noted in a separate rejection of claim 3 based on 35 USC 112(b) set forth hereinabove, it is unclear as set forth in claim 3 whether the recited first through fifth chains are intended to be the previously-recited five chains (previously recited in claim 2), or whether the recited first through fifth chains of claim 3 are instead intended to be in addition to the previously-recited five chains (for a total of ten chains).  That being said, to the extent that claim 3 is intended to require ten chains, it is noted that the specification does not appear to clearly disclose how such would be configured or how such would operate in any manner so as to demonstrate possession thereof.
Additionally, claim 3, lines 2-3 recites “two mutually vertical first revolute joints”.  Furthermore, claim 3, in each of lines 7 and 8, recites “two mutually vertical revolute joints”, as does claim 4, line 3; claim 6, lines 3-4; claim 7, line 3.  However, the while the specification uses this same verbiage, as discussed in the above objection to the specification under 37 CFR 1.71, it is unclear as disclosed what configuration(s) this is intended to include vs. exclude, particularly re the term “mutually vertical”.  Thus, the specification does not describe the claimed “mutually vertical revolute joints” and the operation thereof in a manner so as to demonstrate possession thereof.  
	In claim 3, lines 6-8, the claim recites “each chain connected to the portable frame through two mutually vertical revolute joints and to the spindle through two mutually revolute joints”.  Additionally claim 3, lines 8-10, recites “each chain comprising an input-driven screw-nut pair to achieve a rotational DOF around a nut axis and a translational DOF along the second, third, fourth, or fifth chain, respectively”.  However, it is noted that given that claim 2 previously recited “five chains”, and claim 3 (separately) previously recited a “first chain”, a “second chain, a third chain, a fourth chain, and a fifth chain”, it is unclear (as noted above in a separate rejection of claim 3 under 35 USC 112(b)) how many and which chains are intended to be referenced via the limitation “each chain” in claim 3, line 6, and in claim 3, line 8.  In the event that such was intended to reference the either five chains that are in addition to the first through fifth chains, and/or was intended to also include the recited “first” chain, then it does not appear that the specification describes such in a manner so as to demonstrate possession thereof.  Furthermore, to the extent that the claim language is intended to recite one common set of two mutually vertical revolute joints to connect “each” of the chains to the portable frame 36, and to recite one common input-driven screw-nut pair shared by “each” of the chains, it does not appear that the specification clearly describes such in a manner so as to demonstrate possession thereof, and it is unclear how such would operate.
	In claim 4, the claim recites that the first chain further comprises “a first motor comprising a first end connected to the portable frame through two mutually vertical revolute joints”.  However, noting that claim 4 depends from claim 3, and claim 3 already previously recited “a first chain connected to the portable frame through two mutually vertical revolute joints”, it is unclear as set forth in claim 4 whether the recited revolute joints of claim 4 are intended to be the same as, or additional to, the revolute joints of claim 3, lines 2-3.  That being said, to the extent that claim 4 was intended to recite two additional revolute joints, it does not appear that the specification describes (in a manner so as to demonstrate possession thereof) the first motor 314 (Figure 4) having a first end that is connected to the portable frame 36 through two (“mutually vertical”) revolute joints that are additional to two other (“mutually vertical”) revolute joints that connect first chain 31 to the portable frame 36.
In claim 5, last two lines, the claim recites “wherein the screw of the first screw-nut pair is connected to the spindle via a revolute joint”.  However, it is unclear as set forth in this claim limitation whether “a revolute joint” is intended to be the same as, or additional to, the “one second revolute joint” recited in claim 3, line 3 (in the limitation “a first chain connected to the portable frame through two mutually vertical first revolute joints and to the spindle through one second revolute joint”).  In the event that the recitation in claim 5 intends to refer to an additional revolute joint, it is noted that the specification does not appear to describe such in a manner so as to demonstrate possession thereof.
In claim 6, the claim recites “wherein each of the second, third, fourth, and fifth chains further comprise a motor, and wherein each motor comprises a first end connected to the portable frame through two mutually vertical revolute joints”.  Firstly, it is unclear as claimed how many motors are intended to be required by claim 6, i.e., one (shared by the second through fifth chains) vs. four (a respective motor for each of the second through fifth chains).  Likewise, it is unclear how many revolute joints are intended to be recited in claim 6, i.e., two total, shared by the second through fifth chains, or a respective two joints per chain (for a total of eight).  To the extent that the claim intends to recite one shared motor and one shared pair of revolute joints re the second through fifth chains, it does not appear that the specification describes such in a manner so as to demonstrate possession thereof, nor is it clear how such would function or operate.  Furthermore, given that claim 6 depends from claim 3, and claim 3 already recites “for a second chain, a third chain, a fourth chain, and a fifth chain, each chain connected to the portable frame through two mutually vertical revolute joints…”, it is unclear as recited in claim 6 whether the revolute joints connecting the motor to the portable frame are intended to be the same as, or additional to, the revolute joints from the aforementioned limitation of claim 3.  To the extent that claim 6 intends to recite pair(s) of revolute joints addition to the aforementioned ones from claim 3, it does not appear that the specification describes such in a manner so as to demonstrate possession thereof.  
In claim 9, the claim recites “wherein the 5-DOF full parallel module is movable via a sliding table or by hoisting”.  It is unclear as claimed (via the use of the indefinite article “a”) whether “a sliding table” is intended to be the same as, or additional to, the “sliding table” previously recited in claim 1.  That said, to the extent that such is intended to reference an additional sliding table re the same 5-DOF parallel module, it does not appear that the specification teaches such in a manner so as to demonstrate possession thereof.
In claim 9, the claim recites “wherein the 5-DOF full parallel module is movable via a sliding table or by hoisting”.  However, it is unclear how or in what regard the 5-DOF full parallel module is to be considered to be moveable “by hoisting”, i.e., by hoisting what, and with what structure?  Furthermore, the specification teaches (page 3, lines 31-32) teaches “the portable parallel module can move to the position of a mounted component through a sliding table or in a hoisting manner to conduct machining of the next component”.  Similar language can be found on page 5, lines 17-19, and additionally, page 7, line 34 through page 8, line 1, teaches “[F]urther, in one embodiment of the present invention, after the machining of the workpieces is completed, the portable 5-DOF parallel module III can move to the position of a mounted component in a hoisting manner to conduct the machining of the next workpiece”.  However, none of these teachings serve to describe such in a manner so as to demonstrate possession thereof, and it is unclear how such hoisting is to occur, i.e., via purely pivoting or other movement of the tool spindle via one or more of the “chains” in a manner that raises the tool?  A separate (and not shown or described) “hoist” that somehow hoists element III?  
In claim 7, the claim recites “wherein each screw of each screw-nut pair of the second, third, fourth, and fifth chains is connected with the spindle through two mutually vertical revolute joints of a Hooke’s joint”.  However, claim 7 depends from claim 6, and claim 6 depends from claim 3, and claim 3 recites “for a second chain, a third chain, a fourth chain, and a fifth chain, each chain is connected to the portable frame through two mutually vertical revolute joints and to the spindle through two mutually vertical revolute joints”.  That said, it is unclear as claimed whether the “two mutually revolute joints” (of a Hooke’s joint) through which each screw re the second, third, fourth, and fifth chains is connected to the spindle, as recited in claim 7, are the same as, or are instead additional to, the “two mutually vertical revolute joints” that connect “each chain” to the spindle as recited in the aforementioned limitation in claim 3.  That said, to the extent that claim 7 intends to reference revolute joints (to connect to the spindle) that are additional to those (that connect to the spindle) recited in claim 3, the specification does not appear to describe such in a manner so as to demonstrate possession thereof.
In claim 7, the claim recites “wherein each screw of each screw-nut pair of the second, third, fourth, and fifth chains is connected with the spindle through two mutually vertical revolute joints of a Hooke’s joint”.  However, it is unclear as set forth in the claim how many sets of “two mutually vertical revolute joints” and Hooke’s joints are being recited in claim 7, i.e., two revolute joints/one Hooke’s joint that are/is shared, collectively, by each screw re the second through fifth chains, vs. a respective two revolute joints/a respective one Hooke’s joint per screw re each of the second through fifth chains.  To the extent such is intended to reference two revolute joints/one Hooke’s joint that are/is shared, collectively, by all of the screws re the second through fifth chains, it does not appear that the specification describes such in a manner so as to demonstrate possession thereof.
In claim 7, it is unclear what configurations are to be considered to constitute a “cylindrical kinematic pair”, i.e., if the screw-nut pair is present, and there is a rotational DOF of the nut and the translational DOF of the nut, it is unclear whether such meets the limitation, or whether there is some further structural limitation intended to be required, particularly regarding a cylindrical shape or the like.  That being said, the specification as filed does not appear to clearly describe such in a manner so as to demonstrate possession thereof.  
In claim 7, the claim recites “each nut of each screw-nut pair of the second, third, fourth, and fifth chains is fixedly connected to the motor each (sic) of the second, third, fourth, and fifth chains to form a cylindrical kinematic pair to achieve the rotational DOF of the screw around the nut axis”.  However, as best understood, the nuts each rotate about their respective nut axis so as to cause the corresponding screw (such as screw335 of Figure 5) to translate relative to the corresponding nut.  It does not appear that the screw rotates about the nut axis, as recited in claim 7.  Note, for example, that at least page 6, lines 9-10 and 29-30 teaches that the nut of the first screw-nut pair if “fixedly connected with the first motor”.  Similar teachings are provided on page 7, lines 1-2 re the nut of the second screw-nut pair and the second motor.  Furthermore, page 7, lines 14-15 explicitly teaches that the rotor, i.e., a part that rotates, of the third motor 334 is fixedly connected with the nut of the third screw-nut pair.  Page 6, lines 2-3, indicates that the structures of the third 33, fourth 34, and fifth 35 chain are the same as that of the second chain 32.  All that being said, thus, the motors of the various chains rotate the corresponding nut so as to cause the linear translation of the corresponding screw relative thereto.  That said, the specification does not appear to teach, in a manner so as to demonstrate possession thereof, an arrangement in which the screws are driven to rotate about the nut axis (i.e., relative to a non-rotating nut) in order to achieve the necessary translational movement of the screws relative to the nuts.
In claim 7, last three lines, it is unclear as set forth in the claim how many cylindrical kinematic pairs are intended to be required, i.e., one per chain of the second through fifth chains, or one shared by each of the second through fifth chains.  In the event that the latter is intended, it does not appear that the specification describes such in a manner so as to demonstrate possession thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is noted that claim 9 recites “wherein the 5-DOF full parallel module is movable via a sliding table or by hoisting”.  Claim 9 depends from claim 1.  Claim 1 recites “a sliding table to move a machine tool to a position of a component”.  As noted above in a separate rejection of claim 9 under 35 USC 112(b), it is unclear as claimed (via the use of the indefinite article “a”) whether “a sliding table” is intended to be the same as, or additional to, the “sliding table” previously recited in claim 1.  Noting that a “sliding table” is set forth as an alternative to “hoisting” in claim 9, to the extent that claim 9 intends to redefine limitations of claim 1, i.e., by no longer requiring a “sliding table” in the event that the “hoisting” alternative of claim 9 is met, then claim 9 would appear to be of improper dependent form for failing to include all of the limitations of claim 1, i.e., for failing to include the “sliding table” limitation in the event that the “hoisting” alternative of claim 9 is met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-9, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 USC 103 as being unpatentable over U.S. Pat. No. 7,104,746 to Schwar et al. (hereinafter, “Schwar”) in view of U.S. Pat. No. 7,357,049 to Hermoso (hereinafter, “Hermoso”). 
Schwar teaches an “overhead” machining device (see Figure 1, for example, noting that the bit of the tool spindle 2 would necessarily be “overhead” or above the workpiece 11 when the spindle 2 is oriented as shown in Figure 1; see also col. 5, lines 40-55, col. 6, lines 1-21, noting that X, Y, and Z are axes of a Cartesian coordinate system, and the table 10 in Figure 3 “defines” an, i.e., horizontal, XY plane, and that the Z axis is described as being vertical in at least col. 6, lines 6-13, and further noting that col. 6, lines 1-6 teaches that as shown in Figures 1 and 1a, the spindle holder 1 and spindle 2 are configured such that the longitudinal axis of 1 and 2 extend in the direction of the vertical Z-axis of the Cartesian coordinate system).  
Schwar also teaches a computer numerical control (CNC) rotary table 10 (Figure 3, col. 4, lines 55-67, and particularly 59-65, as well as col. 9, lines 29-36 and 51-64, for example).  The machining device additionally includes a “full parallel” module (such as the parallel kinematic structure that includes five struts 5, 5, 5, 5, 5, used for positioning the tool spindle 2 relative to a workpiece 11) that includes at least five degrees of freedom (see Figures 1, 1a, 3, and 4A-4C, as well as, for example, col. 2, lines 54-57, col. 4, lines 41-44, col. 7, lines 46-48, for example), and is configured to interact with the rotary table 10 so as to achieve “five-face” machining (such as of workpiece 11).  See Figure 3, as well as col. 4, lines 51-54 and col. 9, lines 29-36, for example.  The 5-DOF full parallel module “comprises” a “first” swing angle “range”, of, for example, 90 degrees, noting that the 5-DOF full parallel module is configured to pivot the tool spindle 2 along/over a “first” swing angle range, including, for example, the range from an orientation of the tool spindle 2 where the longitudinal spindle axis z extends in the vertical Z-direction of the Cartesian coordinate system (which can, for example, be considered a “vertical machining mode”, re claim 8), as shown in Figures 1 and 1a, to the orientation of the tool spindle 2 where the longitudinal spindle axis z is horizontal, as shown in Figure 3 (which can, for example, be considered a “horizontal machining mode”, re claim 8).  See also col. 6, lines 1-21, as well as col. 9, lines 29-47, and particularly col. 9, lines 38-39.  Additionally regarding claim 8, it is noted that a programmable numerical control is utilized to control the various movements of the (parallel kinematic) positioning device, and thus, at least in the sense that “programs” are “preset” at least in some sense, the swing angle range (from vertical to horizontal, for example) is considered to meet a “preset condition” to achieve the conversion between vertical and horizontal modes.  See, for example, col. 4, line 55 through col. 5, line 3 and col. 10, lines 16-21 of Schwar, for example).  Alternatively, as broadly claimed in claim 8, the fact that the machine was designed to be able to achieve the swing angle from horizontal to vertical as just described means that the “swing angle range” met a “preset condition”, i.e., of the designer of the machine, in order to be able to achieve the conversion between vertical and horizontal machining “modes”. 
It is noted that the 5-DOF parallel module is considered to be “portable”, as broadly claimed, at least in that it is inherently capable of being transported to another location, regardless of how close or how far away that location is, by virtue of at least one or more gantry cranes that lift/hoist the machining device as a whole, fork trucks, or the like.
Regarding the limitation (in claim 1) “a sliding table to move a machine tool to a position of a component”, it is noted that Schwar teaches that a “further enlargement of the working space is possible by the integration of the complete arrangement in further movement devices, in particular in so-called portal system”, but is silent as to the details of the “further movement devices” and “portal system”, and thus does not explicitly teach (as such limitation is best understood) a “sliding table to move a machine tool” (such as, for example, the “machine tool” comprising the tool bit attached to tool spindle 2) “to a position of a component” (such as the workpiece, 11).
However, attention is directed to Hermoso.  Hermoso teaches a machine “for machining large parts” (see title).  The machine is of the “portal” type (as can be seen in Figure 1, noting the bridge 1, including feet 2, spanning guides 3), and includes a bridge 1 whose feet 2 slide horizontally along guides 3 in the direction labeled in Figure 1 as “X”.  See Figure 1 and col. 2, lines 7-10.  On top of the bridge 1 is a platform 5 that travels horizontally in the direction labeled in Figure 1 as “Y” along guides 7 (see col. 2, lines 10-13, as well as col. 1, lines 31-35, which teaches that X, Y, and Z are based on a Cartesian coordinate system, and also teaches that X is horizontal; see also Figure 1).  The platform 5 is fitted with “any type of parallel kinematics machine” 8, and a tool/machining head 11 is provided to the bottom end of 8.  See Figure 1, Figure 2, col. 2, lines 14-19, col. 1, lines 29-47, for example.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific “portal type” system/movement devices taught by Hermoso (including the bridge 1 and guides 3 or “sliding table” on which the bridge 3 slides, and also including the platform 5 for traveling on the bridge 3 along guides 7, and to which “any type” of parallel kinematic machine is attached) for the generic “further movement devices, in particular…so-called portal systems” used to enlarge the working space as taught by Schwar, such that the parallel kinematic machine (including the elements shown in Figure 1 of Schwar, for example, which are mounted to the frame 12 of Figures 4A-C) is attached to the platform 5 of Hermoso, for the purpose of expanding the available working area of Schwar’s device, thus enabling larger workpieces to be produced, as taught by both Schwar (see col. 9, lines 48-50, which teaches that a “further enlargement of the working space is possible by the integration of the complete arrangement in further movement devices, in particular in so-called portal systems”) and Hermoso (see, for example, col. 1, lines 42-45, which teaches that the working tool has access to “wide work areas” by virtue of it movements in, for example, X and Y, and further teaches that the machine has the capability of machining large parts, as well as col. 1, lines 48-55, which teaches that while the parallel kinematics machine works at full speed and acceleration, the Cartesian axes track its movement, making it possible to expand the parallel kinematics machine (PKM) work area to the whole Cartesian area of the machine). 
	Resultantly, it is additionally/alternatively noted that (re the combination of Schwar/Hermoso) the 5-DOF “full” parallel module taught by Schwar is a “portable” module in that such is moved along rails 7 and 3 of Hermoso.
	Regarding claim 2, note that the portable 5-DOF “full” parallel module comprises a “portable frame” 12 (see Figures 4A-4C, col. 7, lines 49-62, as well as col. 7, lines 26-38 of Schwar, particularly noting a respective inner ring 7a, shown in Figure 1 of Schwar, for example, of each of the five cardan suspensions 7 is supported in a respective one of the outer rings 7b, shown in Figures 4A-C of Schwar, of a corresponding one of the cardan suspensions 7), “portable” at least in that 12 is translatable along guides 3 and 7 of Hermoso, for example.  Additionally, the portable 5-DOF “full” parallel module also comprises a spindle 2.  See Figures 1-1a and 3 of Schwar, as well as at least col. 5, lines 40-55, for example.  Furthermore, the 5-DOF module includes five (kinematic) chains (labeled below in the annotated reproduction of Figure 1 of Schwar as C1, C2, C3, C4, and C5) to connect the portable frame 12 to the spindle 2 to achieve five-axis rotation.  See Figures 1, 1a, 3, and 4A-4C, as well as col. 7, lines 26-63, noting that lines 46-48 explicitly teach the movement of milling spindle 2 with five degrees of freedom (i.e., re the claimed “five-axis motion”), and also noting the teachings of the inner rings 7a of the five cardan suspensions 7 being supported in the outer rings 7b of the frame 12, and also noting the five threaded struts 5, the five cardan suspensions 7, and the five joints 4, for example, of Schwar.
	Regarding claim 9, the combination of Schwar with Hermoso described above results in the sliding “table” 3, bridge 1/2, and platform 5 of Hermoso being provided to the parallel kinematic module of Schwar such that the parallel kinematic module of Schwar is located on the platform 5, and thus, the frame 12 of Schwar is slidable (with platform 5 of Hermoso) in the Y direction labeled in Figure 1 of Hermoso, and in the X direction labeled in Figure 1 of Hermoso.  That being said, note that the tool spindle 2 of Schwar is considered to be capable of performing the claimed functions or intended uses recited in claim 9 of being capable of moving (such as along guides 7 of Hermoso and/or or along 3 of Hermoso) from a first position to machine a first component to a second position (again, via movement along guides 7 and/or 3 of Hermoso) to machine, for example, a second component (such as for two components provided side-by-side on table 10 of Schwar, or such as for a first component mounted on table 10, and for a second component that replaces the first component on 10 by, for example, an operator manually removing a first component from 10 and replacing it with a second component on 10).  

[AltContent: textbox (C5)][AltContent: arrow][AltContent: textbox (C4)][AltContent: arrow][AltContent: textbox (C3)][AltContent: arrow][AltContent: textbox (C2)][AltContent: connector][AltContent: ][AltContent: textbox (C1)][AltContent: connector][AltContent: ]
    PNG
    media_image4.png
    555
    555
    media_image4.png
    Greyscale

	Regarding claim 3, the first chain (labeled above in the annotated reproduction of Figure 1 of Schwar) C1 is connected to the portable frame 12 through two “mutually vertical” first revolute joints.  For example, note that outer ring 7b of 7 of C1 is mounted to frame 12 so as to support inner ring 7a for rotation about axis D.  See Figures 1 and 4A-C, as well as col. 7, lines 26-38 of Schwar.  Furthermore, nut 6 of chain C1 is supported in inner ring 7a for rotation about axis C.  See, for example, Figure 1 of Schwar, as well as col. 7, lines 8-25 of Schwar.  As shown in Figure 1, for example, neither axis C or axis D are entirely horizontal, and thus, both axes C and D have a vertical component, and thus, axes C and D are “mutually vertical” in this manner.  Additionally/alternatively, it is noted that axes C and D are taught as being perpendicular to one another.  See, for example, col. 7, lines 36-38 of Schwar.  
	Additionally, the first chain (labeled above in the annotated reproduction of Figure 1 of Schwar) C1 is connected to the spindle 2 through one second revolute joint 4.  See the annotated reproduction of Figure 1 above.  See also Schwar, Figure 1a, as well as col. 6, lines 44-50, for example.  
	Furthermore, the first chain C1 (see above) comprises an “input-driven first screw-nut pair” including a threaded strut 5 (having external threads 22)/screw and a corresponding nut 6 provided thereon.  See Figures 1, 1a, 3, and col. 7, lines 9-21, for example.  The screw-nut pair 5/6 of first chain C1 is “input driven” by a corresponding drive device (see col. 7, lines 39-45 of Schwar) to achieve a rotational DOF around a nut axis and a translational DOF along the first chain C1 (see col. 7, lines 39-45, noting that the nut 6 of C1 is driven to rotate about a nut axis, thereby moving the nut 6 of C1 translationally along threaded strut 5 to change the distance between a center point of the cardan suspension 7 of C1 and the milling spindle 2; see also Figures 1, 1a, and 3 of Schwar).
	Additionally re claim 3, Schwar teaches a second, third, fourth, and fifth (kinematic) chain, such as the chains labeled above in the annotated reproduction of Figure 1 as C2, C3, C4, and C5, respectively.  Each of these chains C2, C3, C4, and C5 is connected to the portable frame 12 through two “mutually vertical” revolute joints.  For example, note each of the outer rings 7b of each of the cardan suspensions 7 of C2, C3, C4, and C5 is mounted to frame 12 so as to support a respective inner ring 7a for rotation about a respective axis D.  See Figures 1 and 4A-C, as well as col. 7, lines 26-38 of Schwar.  Furthermore, each of the nuts 6 of the chains C2, C3, C4, and C5 (labeled above) is supported in a respective inner ring 7a for rotation about a respective axis C.  See, for example, Figure 1 of Schwar, as well as col. 7, lines 8-25 of Schwar.  As shown in Figure 1, for example, neither axis C or axis D of any of the chains C2-C5 are entirely horizontal, and thus, both axes C and D (for each of chains C2-C5) have a vertical component, and thus, each corresponding pair of axes C and D are “mutually vertical” in this manner/regard.  Additionally/alternatively, it is noted that each pair of axes C and D are taught as being perpendicular to one another.  See, for example, col. 7, lines 36-38 of Schwar.  
	Furthermore, each of the chains C2, C3, C4, and C5 (labeled above) are connected to the spindle 2 through two mutually vertical” revolute joints.  See, for example, the four rings 3 of Figures 1 and 1a of Schwar, which each accommodate holder 1 for the spindle 2 for rotational movement about the longitudinal axis A1 (see also col. 6, lines 22-35), and furthermore, the further four joints 4 (one joint 4 per each of the four rings 3) that each have a single degree of rotational movement (about a corresponding/respective axis A2).  See Figures 1 and 1a and 3, as well as at least col. 6, line 22 through col. 7, line 8, and particularly col. 6, lines 22-35 and col. 6, line 61 through col. 7, line 8.  The axes A1 and A2 are perpendicular, and are considered for at least this reasoning to be “mutually vertical” (as such is best understood in view of the above rejections under 35 USC 112).  See Figures 1, 1a, and col. 6, line 61 through col. 7, line 8, for example.  
Also, each of the chains C2, C3, C4, and C5 (see above) comprises a respective “input-driven first screw-nut pair” including a respective threaded strut 5 (having external threads 22)/screw and a corresponding nut 6 provided thereon.  See Figures 1, 1a, 3, and col. 7, lines 9-21, for example.  The screw-nut pairs 5/6 of each of the second C2, third C3, fourth C4, and fifth C5 chains are “input driven” by a corresponding drive device (see col. 7, lines 39-45 of Schwar) to achieve a respective rotational DOF around a respective nut axis and to achieve a respective translational DOF along the respective chain (C2, C3, C4, C5) (see col. 7, lines 39-45, noting that a given one of the nuts 6 is driven to rotate about a nut axis, thereby moving that nut 6 translationally along the corresponding threaded strut 5 to change the distance between a center point of the corresponding cardan suspension 7 and the milling spindle 2; see also Figures 1, 1a, and 3 of Schwar).
Alternatively re claim 9, it is noted that the overall machining device taught by Schwar in view of Hermoso is considered to be at least inherently capable of being picked up (“hoisted”) and moved from one location to another, such as a first location on one side of a manufacturing facility to a second location on an opposite side of that manufacturing facility, or such as a first location at one manufacturing facility, to a second location at a different manufacturing facility, such as by overhead hoist(s) or gantry crane(s), for example.  Note that the overall machining device taught by Schwar in view of Hermoso is considered to be at least inherently capable of machining a first workpiece when the machine is located at either of the aforementioned “first” locations, and machining a second workpiece when the machine is located at either of the aforementioned “second” locations, simply by providing a first workpiece for the machining device to machine when the machining device is at the first location, and by providing a second workpiece for the machining device to machine when the machining device is in the second location.
Claims 4-7, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,104,746 to Schwar et al. (hereinafter, “Schwar”) in view of U.S. Pat. No. 7,357,049 to Hermoso (hereinafter, “Hermoso”) as applied to at least claims 1-3 above, and further in view of JP 2005-028558 A (hereinafter, JP ‘558). 
Schwar in view of Hermoso teaches all of the features of the presently-claimed invention as were discussed in the above rejection(s) based thereon.  
Regarding each of the (kinematic) chains C1, C2, C3, C4, and C5 (labeled and discussed above), Schwar teaches that each respective nut 6 of each respective chain C1, C2, C3, C4, C5 is rotationally driven by a respective drive device (see, for example, col. 7, lines 39-45 and col. 4, lines 18-26).  A generic “drive device” is a “motor”, as broadly claimed.  Additionally, as described above re claim 3, the nuts 6 are each mounted to the portable frame 12 via a respective pair (i.e., two) “mutually vertical” revolute joints.  In particular, as described above, each of the chains C1, C2, C3, C4, and C5 is connected to the portable frame 12 through a respective two “mutually vertical” revolute joints.  For example, note each of the outer rings 7b of each of the cardan suspensions 7 of C1, C2, C3, C4, and C5 is mounted to frame 12 so as to support a respective inner ring 7a for rotation about a respective axis D.  See Figures 1 and 4A-C, as well as col. 7, lines 26-38 of Schwar.  Furthermore, each of the nuts 6 of the chains C1, C2, C3, C4, and C5 (labeled above) is supported in a respective inner ring 7a for rotation about a respective axis C.  See, for example, Figure 1 of Schwar, as well as col. 7, lines 8-25 of Schwar.  As shown in Figure 1, for example, neither axis C or axis D of any of the chains C1-C5 are entirely horizontal, and thus, both axes C and D (for each of chains C1-C5) have a vertical component, and thus, each corresponding pair of axes C and D are “mutually vertical” in this manner/regard.  Additionally/alternatively, it is noted that each pair of axes C and D are taught as being perpendicular to one another.  See, for example, col. 7, lines 36-38 of Schwar.  
Additionally, regarding claims 5 and 7 (as such are best understood in view of the above issues with respect to 35 USC 112), it is noted that the nuts 6 (of Schwar) of each of the screw-nut pairs 5/6 of each of the first C1, second C2, third C3, fourth C4, and fifth C5 chains are “input driven” by a corresponding drive device (see col. 7, lines 39-45 of Schwar) to achieve a respective rotational DOF around a respective nut axis and to achieve a respective translational DOF along the respective chain (C1, C2, C3, C4, C5) (see col. 7, lines 39-45, noting that a given one of the nuts 6 is driven to rotate about a nut axis, thereby moving that nut 6 translationally along the corresponding threaded strut 5 to change the distance between a center point of the corresponding cardan suspension 7 and the milling spindle 2; see also Figures 1, 1a, and 3 of Schwar).  
Furthermore, re claim 5, the screw 5 of the first chain C1 of Schwar is connected to the spindle 2 via a revolute joint 4.  See the annotated reproduction of Figure 1 above.  See also Schwar, Figure 1a, as well as col. 6, lines 44-50, for example.  
Also, re claim 7, note that Schwar alternatively teaches that each of the screws 5 of each of the screw-nut pairs (5/6) of each of the second C2, third C3, fourth C4, and fifth C5 chains (labeled above) can connected with the spindle 2 through “two mutually vertical revolute joints of a Hooke’s joint”.  See, for example, col. 2, line 61 through col. 3, line 2, and col. 3, lines 38-67, particularly noting that Schwar teaches that four of the five coupling links 5 (see also col. 7, line 10, which describes element 5 as a “coupling link”) can be connected to the object holder (described in at least col. 4, lines 41-44 as the housing 1 of the spindle 2; see also col. 5, lines 40-55 which describes element 1 as the object holder for object/spindle 2) “in each case with a first joint arrangement of the second type” (col. 3, lines 63-67), and the joint arrangement of the second type is described in at least col. 3, lines 55-62 as a “cardan joint, especially a universal joint, with two joint axes, whereby the joint axes of the same intersect in a joint point”.  Note that such “cardan joint” or “universal joint with two joint axes, whereby the joint axes of the same intersect in a joint point” constitutes a “Hooke’s joint” having two “mutually vertical” (in that they intersect at a point, for example) revolute joints (re the two joint axes).  
	However, Schwar (re Schwar/Hermoso) is silent as to the details of the drive devices/motors that rotationally drive the nuts 6, and thus, does not teach that each drive device/motor (for each of the first C1, second C2, third C3, fourth C4, and fifth C5 chains) comprises a respective motor having a respective first end that is connected via the aforementioned mutually vertical revolute joints, re claims 4 and 6, nor that the nuts 6 of each of the five screw-nut pairs (nuts 6, screws 5) are each “fixedly connected” to their corresponding drive device/motor, as recited in claims 5 and 7.
However, attention is directed to JP ‘558.  It is noted that a machine translation of JP ‘558 is being made of record on the PTO-892 (Notice of References Cited) accompanying this Office Action.  That said, for any references herein to paragraph numbers or the like of JP ‘558, attention is directed to that machine translation.  
JP ‘558 teaches a parallel kinematic machining device 30 (see Figure 1, for example) in which a plurality of kinematic chains are provided (each kinematic chain including at least a respective ball screw 4; see Figures 1-2 and paragraph 0012, for example) between a frame 7 and a spindle head 2/tool spindle 8.  See Figure 1, Figure 4, and paragraphs 0012-0013, for example.  In particular, each kinematic chain/link is provided with a respective “ceiling side” universal joint 5 connecting the corresponding kinematic chain/link to the frame 7, and a “spindle side” universal joint 3 connecting the kinematic chain/link to the spindle head2/spindle 8.  See Figures 1-2 and paragraph 0012.  For each kinematic chain/link, a respective end of a respective one of the ball screws 4 is supported in each ceiling side joint 5.  See paragraph 0012 and Figures 1-2.  Each kinematic chain/link is provided with a respective servo motor 6 having a corresponding motor mounting member 6a (at the lower end of the corresponding servo motor 6) for mounting the motor 6 to the corresponding ceiling-side universal joint 5 (paragraph 0014, Figure 2).  Additionally, each of the motors 6 is provided with a respective nut mounting member 6b at a lower end of the respective motor 6 (see Figure 2), and a respective ball screw nut 4b is engaged with the hollow shaft of the corresponding servomotor 6 via the corresponding nut mounting member 6b, such that when a given one of the motors 6 rotationally drives its corresponding nut 4b in rotation, the corresponding ball screw 4 is moved translationally in order to change the length of the ball screw 4 portion that is between the corresponding universal joint 5 and the corresponding universal joint 3.  See paragraphs 0012-0016 and Figures 1-2.  
That being said, regarding claims 4 and 6, note that each of the kinematic chains taught by JP ‘558 comprises a respective motor 6, and each motor 6 comprises a respective first (lower re Figure 2) end (at motor mounting member 6a taught in paragraph 0014 and shown in Figure 2) connected to the frame 7 through a respective universal joint 5 (i.e., each universal joint 5 thus comprising two joints for rotation about non-parallel axes); see Figures 1, 2, and at least paragraphs 0012-0014, for example.
Additionally, regarding claims 5 and 7, note that each of the nuts 4b of each of the screw (4)-nut (4b) pairs is fixedly connected to the corresponding motor 6 (via nut mounting member 6b) for form the “cylindrical kinematic pair” to achieve the rotational DOF of the corresponding nut 4b around the nut axis, and the translational DOF re the translation of the corresponding screw 4 along its corresponding kinematic “chain”.  See Figures 1-2 and at least paragraphs 0012-0016.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the specific drive arrangements (including servomotors 6 and the nut mounting members 6b thereof, as well as the motor mounting members 6a at the lower end of the motors 6 for mounting the motors 6 to the frame of the parallel kinematic device) taught by JP ‘558 that are used for rotationally driving the nuts 4b to translate the screw members 4 so as to cause desired positioning movements of the tool spindle 8 of JP ‘558, for the generic “drive devices” taught by Schwar (re Schwar in view of Hermoso) used to rotate the nuts 6 so as to linearly translate the screw members 5 so as to cause desired positioning of the tool spindle 2, taught by Schwar (of Schwar in view of Hermoso), noting that such amounts to the simple substitution of one known element (i.e., the drive arrangements for the nuts as taught by JP ‘558) for another (the generic drive devices for the nuts as taught by Schwar of Schwar in view of Hermoso) to obtain the predictable result of the nuts 6 of Schwar (of Schwar in view of Hermoso) being able to be rotationally driven so as to cause the screws of Schwar to translate longitudinally so as to position the tool spindle 2 of Schwar as desired, i.e., the functioning of the rotation of the nuts to linearly translate the screws to position the tool spindle as desired in the Schwar reference is unchanged in the modification.  Furthermore, it is noted that such modification would have additionally been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, noting that JP ‘558’s drive arrangement has a particular cooling mechanism (in which the ball screws 4 are provided with coolant passages 17, coolant supply hoses 12a, and flexible hoses 11, for example; see Figures 1-2 and 4, for example, as well as at least paragraphs 0016-0020, for example), which provides benefits, such as cooling the ball screws so as to minimize thermal displacement/expansion and improve the accuracy of the positioning operations carried out by the ball screws (which would thus improve the precision of the machining operations carried out by the tool of the tool spindle) without impairing or interfering with movement of the tool spindle; see, for example, paragraphs 0006, 0008, 0010, and 0016, for example, particularly paragraph 0016.  
Resultantly, note that the motor mount members 6a taught by JP ‘558 serve to attach the (“first”/lower end of each of) drive motors 6 to the frame 12 (via a respective two mutually vertical revolute joints, as described previously re the teachings of Schwar re the joint arrangements for achieving rotation about axes C, D) of Schwar (re Schwar/Hermoso), and the nuts 6 of Schwar (of Schwar/Hermoso) taught by Schwar are each mounted to a corresponding nut mounting member 6b of a corresponding servomotor 6 taught by JP ‘558.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
June 29, 2022